UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1357


DEBORAH HARRISON KHATANA,

            Plaintiff - Appellant,

             v.

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,

            Defendant - Appellee,

             and

JAME T. WYNN,

            Defendant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:15-cv-01664-PWG)


Submitted: July 20, 2017                                        Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Deborah Harrison Khatana, Appellant Pro Se. Michael Kelly Guss, WASHINGTON
METROPOLITAN AREA TRANSIT AUTHORITY, Washington, D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Deborah Harrison Khatana appeals the district court’s order granting summary

judgment to Defendants in Khatana’s employment discrimination suit.          We have

reviewed the record and find no reversible error. Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated by the district court.

Khatana v. Washington Metro. Area Transit Auth., No. 8:15-cv-01664-PWG (D. Md.

Feb. 27, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                          DISMISSED




                                          3